Citation Nr: 0937339	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, and if so, whether entitlement to 
service connection is warranted.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sacroiliitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1983 and March 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in December 2003 and May 2008 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2009, the Veteran testified before the 
undersigned Veterans Law Judge in Louisville, Kentucky; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Claims for service connection for a lumbar spine 
disability were denied by the RO in February 1985, November 
1993, and December 1997 and not appealed; the December 1997 
rating action was the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.  

2.  The evidence received since the December 1997 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a lumbar spine disability, and therefore is material 
evidence.  

3.  The Veteran's lumbar disc disease was not present in 
service or within one year of his discharge from service, and 
is not attributable to any injury during service.

4.  Competent medical evidence notes that the Veteran's pre-
service baseline manifestation of sacroiliitis was 90 percent 
and the additional manifestation related to service was 10 
percent.

5.  The Veteran's sacroiliitis is manifested by chronic pain 
resulting in severe limitation of lumbar motion.  
Objectively, there is no evidence of ankylosis, chronic 
neurologic disability manifestations or incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
within the previous 12 month period.  

6.  The Veteran's current degree of impairment due to 
sacroiliitis over and above his degree of impairment existing 
at the time of entrance into service is no more than 10 
percent.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a lumbar spine 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

2.  Lumbar disc disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159,  3.303 
(2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for sacroiliitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.322, 4.22, 4.71a, Diagnostic Code 5292 (2002) and DC 
5236 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for New and Material Evidence

The RO originally denied the Veteran's claim for service 
connection for a lumbar spine disability in February 1985 on 
the basis that there was no evidence to show in-service 
incurrence or aggravation of the current back disability.  He 
did not appeal.  The RO later affirmed the denial of service 
connection in November 1993 and December 1997 on the basis 
that new and material evidence had not been submitted to 
reopen the claim.  Again, the Veteran was notified and did 
not appeal.  The December 1997 rating action was the last 
final denial as to that issue on any basis before the present 
attempt to reopen the claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  In 2003, the 
Veteran filed an informal claim, seeking to reopen the 
matter.  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since, the Veteran's most recent request to reopen 
his claim was filed in 2003, the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis, which means, in this case, since the rating 
decision in December 1997.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Since the December 1997 RO decision, new and material 
evidence has been submitted.  Of record are medical opinions 
from a private physician, which essentially conclude the 
Veteran's current lumbar spine disability had its onset 
during his military service.  As such, the evidence is new, 
in the sense that it was not of record when the RO denied the 
claim and it is material, particularly, in view of the less 
stringent standard for materiality set forth in Hodge.  That 
is, it is material because it addresses the fundamental 
requirements for service connection - namely, evidence of a 
current disability and of its possible correlation to his 
military service, overcoming the reasons the RO previously 
denied the claim.  

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine 
disability is reopened.


Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

Service treatment records (STRs) include a May 1983 
enlistment examination.  At that time the Veteran denied any 
recurrent back pain and clinical evaluation of the spine was 
normal.  Although he indicated a history of arthritis, there 
was no evidence of it on examination.  The Veteran entered 
active duty in July 1983 and soon thereafter was evaluated 
for complaints of multiple joint pain.  He gave a history of 
juvenile rheumatoid arthritis (JRA) as a child with symptoms 
similar to those he had been experiencing recently.  The 
joints that caused particular problems were the right knee, 
the ankles, the proximal interphalangeal joints of the hands, 
the hips, and the sacroiliac joint.  Radiographs showed 
questionable L4 "spondolysis" on the left.  The Veteran was 
temporarily placed on physical profile and subsequently 
recommended by a Physical Evaluation Board (PEB) for 
discharge from service.  The diagnoses were "spondolysis", 
L4, left and polyarthralgia, which, the examining physician 
concluded existed prior to service and had been service-
irritated, but not service-aggravated.  

The evidentiary record in this case is extensive, consisting 
of five volumes of documents dated from 1991 to 2009.  These 
records show continued treatment of the Veteran for repeated 
exacerbations of multiple joint pain caused by his JRA.  
These joints included the shoulder, neck, hands, knees, hips 
and feet.  With regard to the spine, his complaints were 
primarily confined to the neck, but he also complained of 
pain in the low back, which he indicated started over a year 
ago.  During evaluation in 1991, the Veteran's private 
physician noted the Veteran's history of L4 spondylosis.  
However a CT (computed tomography) scan and myelogram of the 
lumbar spine were both normal.  

Also of record are the Veteran's records from the Social 
Security Administration, showing receipt of disability 
benefits in 1993 based on his rheumatoid arthritis and 
spondylosis L4.  The RO also received SSA Disability 
Determination and Transmittal Reports, dated in April 1998 
which continued to show that the Veteran was awarded SSA 
disability benefits for rheumatoid arthritis, but heart 
disease was listed as the secondary diagnosis, rather than 
spondylosis L4.  

Medical records dated 10 years later, show the Veteran was 
hospitalized for back pain in February 2001 after bending 
over to touch his feet while showering.  He noticed the 
sudden onset of pain in the mid back along with some burning 
sensation in both buttocks and numbness in the right leg.  He 
gave a history of back pain since 1983, which had 
progressively increased since that time.  A CT scan of the 
lumbar spine showed posterior bulging at L3, L4 and L5.  
There was a displaced ganglion at the level of L3-4 on the 
left side.  These records do not otherwise show a nexus 
between the Veteran's current lumbar spine disc disease and 
military service.  

In this case, the Board is unable to attribute the post-
service development of lumbar disc disease to the Veteran's 
service.  These records do not show that degenerative disc 
disease, first documented in 2001, was manifested prior to 
that date, and reflect no reference to it as being related to 
service.  The lack of any evidence of complaints or symptoms 
in the intervening years since active service must be 
considered as a factor, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

In a written statement the Veteran indicated that while in 
service he sustained an injury to his back moving a locker.  
He stated that while lifting the locker he fell and the 
weight of the locker pushed him against the wall.  He stated 
that although he was on physical profile at the time he was 
not allowed to go to sick call.  

The Veteran also submitted a June 2006 statement from his 
private physician.  She noted that the Veteran had been 
accepted into the military despite his history of JRA and 
that currently there was some evidence of ankylosing 
spondylitis of the spine.  She also noted that the Veteran 
initially developed back pain during service and now has 
degenerative disc disease, which is not part of the JRA.  She 
concluded that it was very probable that the Veteran did not 
have disc disease prior to the onset of lumbar pain when he 
was in the service.  

During VA examination in February 2008, the Veteran's primary 
complaint was of pain in the low back to the tail bone.  The 
examiner reviewed the Veteran's claims file in its entirety 
and took a detailed history of service and post-service 
symptoms and reviewed previous clinical findings.  During the 
course of the evaluation, the examiner noted the Veteran's 
history of rheumatoid arthritis with stiffness of multiple 
joints as well as back pain.  The examiner also considered 
the Veteran's assertion that he injured his back during a 
fall, but noted that there was no record of such an injury 
documented in the military medical reports.  However there 
was reference to sacroiliac pain.  The examiner then noted 
that the Veteran had been medically discharged from service 
and that the diagnoses at that time included arthralgia and 
questionable L4 spondylolysis.  However L4 spondylolysis had 
not been demonstrated since service discharge and he referred 
to radiological findings dated in 1991, which were both 
normal.  The examiner also noted the Veteran's current 
ankylosing spondylitis.  

The clinical impression was degenerative disc disease and 
degenerative joint disease of the lumbar spine.  The VA 
examiner concluded that the Veteran's pre-existing JRA was 
permanently aggravated by sacroiliitis during service.  He 
explained that this condition was not caused by military 
service, but was present during military service and was 
likely as not part of the connective tissue disease being 
treated by the Veteran's private physician.  He also opined 
that the activities of military service likely as not made 
the symptoms and consequences worse.  

He also acknowledged the in-service diagnosis of spondylosis 
(referred to as "spondolysis" in the STR), but noted that 
according to CT scans and an MRI of record, the Veteran did 
not actually have spondylolysis.  Therefore, he could not 
have this as a service-connected condition as it had not been 
found on more sensitive studies than those available at the 
time of military service.  The VA examiner also concluded 
that the Veteran's current lumbar disc disease occurred long 
after and was not related to activities of military service.  
He explained that as the 1991 CT scan was normal and the 
later CT scan in 2001 showed disc disease, it was clear that 
it occurred some time between these two studies.  

Service connection was subsequently established for 
sacroiliitis, in a May 2008 rating decision.

In a medical opinion dated in October 2008, the Veteran's 
private physician noted, in pertinent part, that the Veteran 
never had any lumbar spine pain prior to his military 
service.  She pointed out that arthritis on X-ray does not 
happen immediately after an injury, but rather it takes time 
for the joint spaces to narrow and for spurs to form.  
Essentially she concluded that during service there was a 
question of a problem at the L4 level and years later 
arthritis shows up in that area, indicating that it was 
exacerbated at the time of service.  

Also of record is a November 2008 medical opinion from a 
private physician who noted treatment of the Veteran since at 
least 1973, prior to service.  He noted that in reviewing his 
chart the Veteran had no history of spondylolisthesis.  X-
rays had not been taken of the Veteran's back and there was 
no history of related symptoms.  

In a subsequent medical opinion dated in March 2009, the 
Veteran's treating physician noted review of a "10-inch 
pack" of medical records, indicating that the most important 
were service treatment records which showed left L4 
spondylosis.  The physician stated that although a subsequent 
MRI showed no abnormality, a more recent MRI showed positive 
findings in that area.  She noted that it was not uncommon 
for an injury to the spine to show no abnormality acutely, 
only to show degenerative changes years later, since spurs do 
not form overnight.  She concluded that the Veteran developed 
lumbar spine pain while in the service.  

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 2008 
VA examination is the most persuasive, as it is a detailed 
and reasoned response based upon a review and analysis of the 
entire record.  The VA examiner specifically discussed the 
history of the development of the Veteran's disc disease and 
referred to specific documents and medical history to support 
his conclusion.  Because the VA examiner reviewed the 
complete claims file he was able to fully address the salient 
question as to the origin of the Veteran's disc disease and 
the relationship between it and military service.  

In contrast, the opinions offered by the private physician 
are considerably weakened by the fact that they are based 
largely upon the Veteran's description of a back injury that 
he claims occurred during service - an event that is not 
documented and which VA is not able to confirm through any 
other means.  Therefore to the extent that the medical 
opinion is based on a belief that the Veteran was injured 
during service, the private physician's conclusion is based 
upon consideration of an inaccurate and/or incomplete history 
without probative supporting rationale and is not entitled to 
great weight.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 
(1993) (a diagnosis and purported relationship to service is 
only as good and credible as the history on which it is 
predicated).  

After weighing all the evidence, the Board finds great 
probative value in the 2008 VA examiner's conclusion and, in 
light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the 2008 
VA opinion to be of greater probative value than the private 
medical opinions.  The private medical opinions, while not 
discounted entirely, are entitled to less weight.  

The Board has also considered the Veteran's lay statements as 
well as testimony provided during his hearing in April 2009.  
He essentially reiterated previously submitted information 
regarding his symptoms and complaints made during the course 
of this appeal.  As to his assertions that he developed disc 
disease as a result of service, the Board notes that he can 
attest to factual matters of which he had first-hand 
knowledge, e.g., back pain.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, 557 F.3d 1355 (2009) (confirming that, 
"in some cases, lay evidence will be competent and credible 
evidence of etiology").  

However, the Veteran's disc disease is not the type of 
disorder wherein his lay statements are competent to 
establish the requisite nexus to service.  The resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Here, the Veteran's lay 
statements are of no probative value when weighed against the 
other evidence of record.  Instead his testimony is 
contradicted by other objective evidence, namely STRs, which 
do not confirm an in-service injury; the post-service medical 
reports, which are silent for lumbar disc disease for at 
least 17 years after his separation from service; and the 
2008 VA examination report, which does not etiologically 
relate the current disc disease to service, are all factors 
that preponderate against the Veteran's assertions.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).  The analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).

Factual Background and Analysis

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003).  These changes are listed under DCs 5235 
to 5243, with DC 5243 now embodying the revised provisions of 
the former DC 5293 (for intervertebral disc syndrome).  The 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  In addition, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

The Veteran's sacroiliitis is a currently rated as 10 percent 
disabling under DC 5236.  

Under the revised rating schedule, DC 5236, a 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V.

Prior to the regulatory changes, under DC 5292, a 10 percent 
rating requires slight limitation of motion of the lumbar 
spine.  Twenty and 40 percent ratings require moderate and 
severe limitation of motion, respectively.  38 C.F.R. § 4.71.

Alternatively, the Veteran's sacroiliitis could be rated 
under the former criteria of DC 5295.  Under that diagnostic 
code, a 10 percent rating is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating 
requires lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  For 40 percent under this code, 
lumbosacral strain must be severe with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

In support of his current claim are STRs which show the 
Veteran received a medical discharge in 1984 due to pre-
existing juvenile rheumatoid arthritis (JRA) involving 
multiple joints including the sacroiliac.  However, an 
examination prior to his separation yielded few clinical 
findings.  The Veteran had normal sacroiliac mobility and the 
sacroiliac joints were non-tender to palpation.  

Post service treatment records dated from 1991 to 2009 show 
that over the years the Veteran has been treated for 
exacerbations of longstanding JRA.  These records also show 
that in February 2001 the Veteran was hospitalized for the 
sudden onset of back pain in February 2001 after bending over 
to touch his feet while showering.  The Veteran complained of 
mid back pain along with burning sensation in both buttocks 
and numbness in the right leg.  A CT scan of the lumbar spine 
showed posterior bulging at L3, L4 and L5 and a displaced 
ganglion at the level of L3-4 on the left side.  The 
Veteran's complaints were confined to the lumbar spine with 
no mention of the sacroiliac joint.  

The Veteran was afforded a VA examination in February 2008.  
He complained of numbness, paresthesias, spasms, decreased 
motion, stiffness, and constant pain from the low back to the 
tailbone, made worse with activity.  He described the pain as 
burning and radiating to the left leg.  He reported flare-ups 
of severe pain every 5 to 6 months, lasting 1-2 weeks.  He 
also reported at least one incapacitating episode in January 
2008 when he received a decadrome shot and was on bed rest 
for three days.  He stated that he was unable to walk more 
than a few yards.  He denied any bladder, bowel or erectile 
dysfunction.  The examiner also noted the presence of lumbar 
disc disease, but specifically noted that it was unrelated to 
the Veteran's history of JRA.  

On examination the Veteran had a mild pelvic tilt and 
antalgic gait on the left.  There was also evidence of 
kyphosis and lumbar flattening, but no ankylosis of the 
thoracolumbar spine.  There were neurologic symptoms due to 
nerve root stretching.  Muscle tone was normal with no 
atrophy, but the Veteran did not give resistance adequate for 
testing and resisted passive range of motion due to pain.  
The weakness was symmetrical and related to pain.  The 
Veteran could lift his toes from the ground and, using the 
table for assistance, was able to squat and return to 
standing.  Sensory and reflex examination of the lower 
extremities was normal.  Flexion of the thoracolumbar spine 
was to 15 degrees, extension to 15 degrees, left lateral 
flexion to 15 degrees, left rotation to 20 degrees, right 
lateral flexion to 20 degrees and right rotation to 15 
degrees.  There was pain with motion, but no additional 
limitation after three repetitions.  Lasegue's sign was 
positive.  The examiner noted the Veteran's sacroiliitis 
significantly affected his employment because of difficulty 
with lifting and carrying.  However there was no impact on 
sedentary employment.  The Veteran's disability also affected 
his daily activities, such as household chores, shopping, 
sports, and recreation because of decreased mobility.  

The VA examiner concluded that the Veteran's pre-existing JRA 
was permanently aggravated by sacroiliitis.  He explained 
that although this condition was not caused by military 
service, it was present during military service and is likely 
as not part of the connective tissue disease being treated by 
the Veteran's private physician.  He opined that the 
activities of military service likely as not made the 
symptoms and consequences worse.  He based his conclusion on 
the Veteran's military records referencing sacroiliac pain.  
The VA examiner noted that the baseline manifestation of 
sacroiliitis related to JRA/connective tissue disease was 90 
percent and the additional manifestation related to military 
service was 10 percent.

Service connection was subsequently established for 
sacroiliitis, in a May 2008 rating decision on the basis that 
it existed prior to service and was permanently worsened as a 
result of service.  A 10 percent evaluation was assigned 
under DC 5236.  The RO determined that, based on the current 
evidence, the Veteran's overall back condition would warrant 
a 40 percent rating.  However because the VA examiner 
reported that only 10 percent of the sacroiliitis was 
aggravated by service, a 10 percent evaluation was assigned 
for the percentage of sacroiliitis determined as aggravated 
by service.  Thus, there was a compensable amount of only 10 
percent which was payable to the Veteran.  

Therefore, the issue under the Board's jurisdiction is 
whether a rating in excess of 40 percent for sacroiliitis is 
warranted, by determining the appropriate rating percentage 
and deducting the 90 percent deemed to represent the pre-
service level of disability.

In this case, the Board has considered evaluation of the 
Veteran's sacroiliitis under all potentially appropriate 
diagnostic codes to determine whether an evaluation higher 
than 40 percent can be assigned.  

The Board notes that clinical findings to support a higher 
evaluation under the new criteria have not been demonstrated.  
At this point, the evidence is negative for findings of 
ankylosis of the thoracolumbar spine under DC 5236.  

Similarly, the criteria for a rating in excess of 40 percent 
have not been met under any other applicable code.  Despite 
the Veteran's complaints of chronic lumbar pain, because he 
has received the maximum 40 percent evaluation available 
under the prior criteria DC 5292, even with painful motion 
and functional impairment, a higher evaluation is not 
available.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Likewise, the Board would normally consider 38 C.F.R. 
§ 4.71a, DC 5295.  However, he is already receiving the 
maximum benefit to which he would be entitled under this 
diagnostic code and additional analysis is therefore not 
necessary.  

The Board notes that pain has been demonstrated with range of 
motion testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  However, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  The Board also does not 
dispute the Veteran's contentions that his back disability 
has caused him to alter his lifestyle and has restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign a 40 percent 
evaluation.  Further, the record shows that throughout the 
pendency of this appeal, the Veteran's disability has 
remained uniform and that a higher rating is not warranted.

Despite evidence of lumbar disc disease, a higher disability 
rating based on intervertebral disc syndrome under DC 5293 is 
not warranted since the evidence of record shows the disc 
disease is not etiologically related to his service-connected 
sacroiliitis.  38 C.F.R. § 4.71a.  Nor does the evidence 
support a higher rating based on the frequency and extent of 
incapacitating episodes (defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician).  Despite evidence of at least one episode of 
incapacitation, the record does not otherwise show the 
Veteran has been required to remain in bed, prescribed or 
otherwise, for any period approaching a total duration of at 
least six weeks during the past 12 months to justify a 60 
percent under revised DC 5243.  Id.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
sacroiliitis.  The evidence does not establish that it causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the service-connected sacroiliitis 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Veteran's claim does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
April 2009.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
VA examination and outpatient evaluations.  But inasmuch as 
the objective evidence does not substantiate his subjective 
complaints, his testimony alone does not suffice to assign a 
higher rating.  There is no means to increase the current 
rating based on the medical evidence of record.  

Under these circumstances, given the current disability 
rating, the Schedule does not provide for a rating in excess 
of 40 percent for the Veteran's service-connected 
sacroiliitis.  It appears, the only way for the Veteran to 
achieve a rating assignment in excess of 10 percent is if the 
degree of pre-service disability were to be recalculated.  
However, there is no basis for revising the initial 
determination that the Veteran's level of pre-service 
disability was 90 percent, and because application of the 
pertinent diagnostic criteria afford an evaluation of no more 
than 40 percent, the 10 percent evaluation currently in 
effect is continued.  There is no support for a rating in 
excess of that amount.  

The preponderance of the evidence is against the claim, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in April 2003, March 2006, May 2007 and July 
2008, the RO informed the Veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claim.  The March 2006 letter also 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the Veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examination in 2008.  All obtainable evidence 
identified by the Veteran relative to the claims has been 
obtained and associated with the claims file, and neither he 
nor his representative have identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a lumbar spine 
disability.  

Service connection for a lumbar spine disability, diagnosed 
as degenerative disc disease is denied. 

An initial evaluation in excess of 10 percent for 
sacroiliitis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


